Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,474,536. Although the claims at issue are not identical, they are not patentably distinct from each other.  This nonstatutory double patenting rejection is referenced here from prior office action, dated 1/18/2022, where more details of the rejection may be reviewed.  Since the substance of the amended claims recite similar subject matter, the nonstatutory double patenting rejection cited in the prior office action still stands.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 9-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al., US 2009/0157768 (hereinafter Ichikawa) in view of Narayanan et al., US 2006/0074970 (hereinafter Narayanan).

For claims 1, 11, 18, Ichikawa teaches a method comprising: 
receiving a recovery point objective (RPO) (see Ichikawa, [0109], “RPO requirement management table 327 manages information concerning the RPO of each storage area,” [0114], “registers the input RPO requirement in the RPO requirement management table 327” representing received RPO).

Narayanan teaches configuring a virtual disk to model a second data storage controller associated with a remote local volume (see Narayanan, [0008] – [0009], “a simulation to predict the workload's performance on a different hardware configuration...for the virtual hardware configuration of a hypothetical database system,” [0012], [0046], [0090] – [0093], “The simulated I/O requests 314 from the cache simulator 312 may be provided to a storage model component 316. The storage model component 316 may predict the performance of the simulated I/O requests on a virtual disk storage system” and “the storage model component 316 may simulate a virtual storage disk having given storage parameters 320...simulate a particular hardware configuration to be modeled” where virtual storage disk represents configured virtual disk that models a second storage controller); and simulating, a set of inter-site data transfers between a first data storage controller associated with a local volume and the second data storage controller associated with the remote volume, the second data storage controller being modelled by the configured virtual disk, wherein the configured virtual disk is not in electronic communication with the first data storage controller (see Narayanan, [0046], “prediction system may simulate and/or analyze these traces to...predict the workload's performance on a different hardware configuration of the database system 100...for virtual hardware configurations with a different amount (greater or smaller) of buffer cache memory, a different (higher or lower) CPU clock speed, different (higher or lower) I/O bandwidth, and the like,” [0092] – [0093], “The simulated I/O requests 314 from the cache simulator 312 may be provided to a storage model component 316. The storage model component 316 may predict the performance of the simulated I/O requests on a virtual disk storage system” and “the storage model component 316 may simulate a virtual storage disk having given storage parameters 320...simulate a particular hardware configuration to be modeled,” [0045] “The database system 100 includes a data storage system 102 which may be accessed by one or more clients 104. In support thereof, the database system 100 may include a database management system (DBMS) 106 that facilitates interfacing to the storage system 102 by the clients 104,” [0202] “The database system components may be practiced in distributed computing environments where certain tasks are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, program modules can be located in both local and remote memory storage devices,” [0212],” where simulation of virtual storage disk for hypothetical system represents simulating transactions on virtual disk not connected to first data storage controller).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Ichikawa with the teachings of Narayanan to simulate storage operations with virtual storage devices for different bandwidth configurations to test the data transfer performance before implementing the any system hardware changes (see Narayanan, [0005], “prediction system may work with and/or be a part of a database system to automatically monitor the performance of the server,” [0046], “prediction system may simulate and/or analyze these traces to...predict the workload's performance on a different hardware configuration of the database system 100...for virtual hardware configurations with a different amount (greater or smaller) of buffer cache memory, a different (higher or lower) CPU clock speed, different (higher or lower) I/O bandwidth, and the like,” [0092] – [0093] simulate performance of virtual storage disk for disk scaling).

The combination further teaches
collecting a set of data correlating to a set of bandwidth factors, based on the simulated set of inter-site data transfers (see Ichikawa, [0121], “the data analysis program 323 uses this monitoring data to simulate the line bandwidth and the capacity of the update data storage area 121,” [0128] – [0134], [0160] – [0176], “Monitoring data in the monitoring period refers to the write data amount acquired at the data acquisition time intervals” and “The data analysis program 323 in the management computer 300 performs the following simulation based on the monitoring data,” where collected monitoring data represents collected set of data correlating the bandwidth factors; see Narayanan, [0046], [0090] – [0093] where simulating data transfer operations modifies “monitoring data” in Ichikawa);
calculating, using the configured virtual disk, a bandwidth required for data replication for disaster recovery, based, at least in part, on the set of bandwidth factors and the RPO (see Ichikawa, [0121] – [0122], “The line bandwidth determined value calculated in the foregoing simulation, a time-series graph of the update data accumulation amount, and a time-series graph of the recovery point may be output to the management screen,” [0129] – [0130], “implementing the simulation,” [0160] – [0178], “calculates the next line bandwidth provisional setting value using the line bandwidth obtained by adding the bandwidth designated in the line bandwidth calculation condition management table 325 to the provisional design value,” [0187] “decide the smallest possible line bandwidth for remote copy in a range that satisfies the RPO requirement”).

For claims 2, 12, 19, the combination teaches further comprising: 
receiving a set of operation instructions from the first data storage controller to the virtual disk modeling the second data storage controller (see Ichikawa, [0015], “a secondary storage system for asynchronously storing copy data of the update data in a secondary update data storage area”, see Narayanan, [0046], [0090] – [0093] simulating data transfer operations to a virtual storage disk); and 
simulating the set of inter-site data transfers based on the received set of operation instructions (see Narayanan, [0046], [0090] – [0093] simulating data transfer operations to a virtual storage disk). 

For claims 3, 13, 20, the combination teaches wherein the simulated set of inter-site data transfers is performed on a set of virtual data on the virtual disk maintained in a remote location to simulate a relationship between the first data storage controller and the second data storage controller (see Narayanan, [0046], [0090] – [0093] simulating data transfer operations to a virtual storage disk). 

For claims 4, 14, the combination teaches wherein the set of bandwidth factors includes a set of de-duplicated writes, a set of dependent writes, a set of parallel writes, and a set of interdependent writes (see Ichikawa, [0058], “receiving a write request,” [0071], [0095], calculate bandwidth necessary to process write request, wherein non-functional descriptive types of writes comprising de-duplicated writes, a set of dependent writes, a set of parallel writes, and a set of interdependent writes are represented in the received write request). 

For claims 7, 17, the combination teaches wherein calculating the bandwidth includes a buffer (see Ichikawa, [0164] – [0165], in determining “line bandwidth calculation condition” calculation takes into account “the upper limit is 800 Mbps, and the band fluctuation range is -10 Mbps. Since the value of the fluctuation range is negative, the initial value is set to the upper limit of 800 Mbps, and 10 Mbps is subtracted from the line bandwidth provisional design value” wherein accounting for the fluctuation represents a buffer). 

For claim 9, the combination teaches the method of claim 1, wherein the RPO tracks a maximum amount of data that can be lost in a disaster scenario (see Ichikawa, [0109], “RPO requirement management table 327 manages information concerning the RPO of each storage area to be subject to data copy” where RPO represents max amount of data that can be lost within a period of time). 

For claim 10, the combination teaches the method of claim 1, further comprising: implementing the calculated bandwidth in a data communication for data replication for disaster recovery between the first data storage controller maintaining a primary data set and the second data storage controller maintaining a secondary data set mirroring the primary data set (see Ichikawa, [0014], implement the “smallest possible remote copy line bandwidth in a range that satisfies the RPO requirement” [0161] – [0178]).


Claims 5, 6, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al., US 2009/0157768 (hereinafter Ichikawa) in view of Narayanan et al., US 2006/0074970 (hereinafter Narayanan) and further in view of Quintiliano US 2007/0168692 (hereinafter Quintiliano).

For claims 5, 15, Quintiliano teaches further comprising: determining a mirror strategy correlating to a respective primary set of data of multiple primary sets of data, wherein the mirror strategy includes a manner in which a set of operation instructions received from the first data storage controller to the virtual disk is passed to a secondary set of data for the respective primary set of data (see [0018] – [0019], where “Exchange server data can also be transmitted to a disaster recovery Exchange server using continuous asynchronous or scheduled operations” represents determination of a mirror strategy).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Ichikawa and Narayanan with the teachings of Quintiliano to modify copy/replication operations to include other conventional replication strategies such as continuous asynchronous and periodic asynchronous replication (see Quintiliano [0018] – [0019], further defines replication modes to include “continuous asynchronous” replication and scheduled or periodic asynchronous replication).

For claims 6, 16, the combination teaches wherein: the RPO includes a non-zero time period (see Ichikawa, [0114], [0170] – [0178, RPO requirement is a non-zero value); and the mirror strategy is selected from the group consisting of a continuous asynchronous mirror strategy and a periodic asynchronous mirror strategy (see Quintilian, [0018] - [0019] “Exchange server data can also be transmitted to a disaster recovery Exchange server using continuous asynchronous or scheduled operations” and where scheduled operations represents periodic asynchronous).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al., US 2009/0157768 (hereinafter Ichikawa) in view of Narayanan et al., US 2006/0074970 (hereinafter Narayanan) and further in view of Petruzzo, US 2006/0253731 (hereinafter Petruzzo).

For claim 8, Petruzzo teaches further comprising: disconnecting a data communication channel between a first data storage controller and a second data storage controller (see [0058], [0069]).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Ichikawa and Narayanan with the teachings of Petruzzo because taking a storage controller offline (disconnecting) provides one method of mirroring data to reduce data transmission latency and prepares the data for failover and/or synchronization (see Petruzzo, [0003] – [0006], [0069]).



Response to Arguments

Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive.

With respect to the 35 U.S.C. 103 rejection, the applicant argues “Narayanan, at best is directed to simulating various hardware configurations in a hypothetical database system to determine if a new hardware configuration should be implemented for a current database system” and does not teach the express limitation “configuring a virtual disk to model a second database storage controller associated with a remote volume.”  The cited portions of Narayana, “simulating ‘different hardware configuration of the database system 100,’ fails to disclose amended independent claim 1.”  Specifically, “Narayanan describes simulating I/O requests to compare the processing time for the I/O requests on an existing storage system against a different virtual storage hardware configuration to determine if a new hardware configuration should be implemented for the existing storage system.”  In other words, the applicant contends there is no simulation of data transfers to a remote storage controller taught by the prior art and that it only teaches simulation of internal communication between components of hardware database system 100.  The examiner respectfully disagrees.

Narayanan teaches a method of simulating various hardware configurations of a database system (see [0046] “The prediction system may simulate and/or analyze these traces to analyze the workload's performance on the current hardware configuration and/or predict the workload's performance on a different hardware configuration of the database system 100,” [0061], [0076], 
[0083] “simulate particular hardware configuration”).  Narayanan further teaches that hardware configurations comprise a “distributed computing environment” where “certain tasks are performed by remote processing devices that are linked through a communication network...modules can be located in both local and remote memory storage devices” (see [0045] “The database system 100 includes a data storage system 102 which may be accessed by one or more clients 104. In support thereof, the database system 100 may include a database management system (DBMS) 106 that facilitates interfacing to the storage system 102 by the clients 104,” [0202] “The database system components may be practiced in distributed computing environments where certain tasks are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, program modules can be located in both local and remote memory storage devices,” [0212]).  In other words, a database system hardware configuration may comprise a distributed computing environment hardware configuration where a remote storage device communicates with a local storage device.  This distributed computing environment hardware configuration is simulated such that communication between local and remote storage devices represent a simulated “set of inter-site data transfers between a first data storage controller associated with a local volume and the second data storage controller associated with the remote volume, the second data storage controller being modelled by the configured virtual disk” (see Narayanan, [0045] – [0046], [0092] – [0093], [0202], [0212]).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169